[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________                         FILED
                                                                    U.S. COURT OF APPEALS
                               Nos. 05-15072 & 05-15818               ELEVENTH CIRCUIT
                                                                           DEC 6, 2006
                              ________________________
                                                                       THOMAS K. KAHN
                                                                            CLERK
                     D. C. Docket No. 05-00372 CV-ORL-31-JGG

BUSINESS RADIO, INC.,
a Washington corporation,

                                                                         Plaintiff-Appellant,

                                            versus

RELM WIRELESS CORPORATION,
a Florida corporation,

                                                                        Defendant-Appellee.

                              ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                    (December 6, 2006)

Before ANDERSON and BARKETT, Circuit Judges, and GOLDBERG,* Judge.



____________________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
PER CURIAM:

      After oral argument and careful consideration, and for the reasons fully

discussed at oral argument, we conclude that the judgment of the district court is

      AFFIRMED.




                                          2